Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-4, 6, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1), Karkkainen et al. (US 2013/0051585 A1) and Royal (US 2013/0301845).
Re claim 1: Kim et al. teaches an earpiece for a left ear and an earpiece for a right ear, comprising:
(a) a first speaker driver (6, figure 1) configured to be positioned behind a user’s ear and on skin of the user so as to perform bone conduction via a mastoid bone (paragraph [0056]) of the user to reproduce a first range of frequencies of an audio signal that are below a first predetermined value (paragraph [0057], desirable low frequencies) using bone conduction of sound;
(b)  a second speaker driver (4) configured to be positioned away from the first speaker driver and outside of the user’s ear canal when worn and electrically connected to the first speaker driver to reproduce a second range of frequencies of the audio signal that are above a second predetermined value which is the same as or greater than the first predetermined value using air conduction of sound (see arrangement depicted in figure 4 along with discussion that the driver (6) is for only low frequency signals with driver capable of use with all frequencies provide a much more efficient conduction of sounds, paragraphs [0057, 0061]; and
(c)    a tubing (depicted as element (5)), connecting the first and second speaker drivers.  This element is disclosed as being used to prevent the driver from falling off.  Kim et al. does not specifically teach that element is a malleable tubing that enables the first and second speaker drivers to be adjusted to fit on the user’s ear.  Chen teaches in a similar arrangement that the use of malleable tubing (in the form of flexible hollow 
Re claims 3-4:  The teaching of Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1) is discussed above and incorporated herein.  This combination of references do not teach the predetermine value range of 1kHz to 6 kHz (claim 3) or the claimed 1kHz to 2kHz (claim 4).  Karkkainen et al. teaches that such ranges are well known (see for example paragraph [0033]) for providing those signals desired for each of the bone conduction speaker and the air conduction speaker.  It would have been obvious to one of ordinary skill in the art to modify the arrangement of Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1 as applied to encompass other frequency ranges including those as taught by Karkkainen et al. to predictably provide an alternative arrangement in which each of the air conduction speaker and the bone conduction speaker can be used to produce other frequency ranges that might be desired by a listener.  Therefor the claimed subject matter would have been obvious before the filing of the invention.
Re claim 6:  The additional use of a strap to the first speaker driver to eyeglasses or a headset is satisfied by the supporting frame (5) used in figures 3A of Chen providing appropriate placement of the first driver (bone conduction speaker)  on the head of the user.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to use such a supporting strap in the arrangement of Kim et al. to predictable provide a way of insuring appropriate placement of the first driver (bone conduction speaker) on the head of the user.  Therefor the claimed subject matter would have been obvious to one of ordinary skill before the filing of the invention. 
Re claim 8: note Kim et al. provides at least a wired connection at connector (8) used to connect to an electronic device (such as a sound generating device as discussed in paragraph [0059]) 
Re claim 15:  note the malleable tubing used in Chen has a design (for example the shape in which it is bent) satisfying the alternative language set forth and used in combination with Kim et al. to allow for an adjustable fit of the speakers to the head of the user as discussed with respect to claim 1.
6. 	Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1)  Karkkainen et al. (US 2013/0051585 A1) Royal as applied to claims 1, 3-4, 6, 8, and 15 above, and further in view of Suhami et al.
 	The teaching of Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1) and Karkkainen et al. and Royal is discussed above and incorporated herein.  This combination of references does not teach the attachment of the earpiece to eyeglasses so the first speaker driver is behind the ear and the second .
7. 	Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1),  Karkkainen et al. (US 2013/0051585 A1) and Royal as applied to claims 1, 3-4, 6, 8, and 15, and further in view of Abreu (US 2014/0078462 A1).
.
8. 	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1),  Karkkainen et al. (US 2013/0051585 A1) and Royals applied to claims 1, 3-4, 6, 8, and 15 and further in view of official notice.  
The teaching of Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1) and Karkkainen et al., and Royal is discussed above and incorporated herein.  This combination, although teaching an earpiece having bendable tubing thereby providing different shaped configurations of the earpiece arrangement when not placed on the head of a user, however does not teach to reshape the earpiece with the use of this tubing for storage.  It is notoriously well-known in the art to provide storage cases of . 
9. 	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1, Karkkainen et al. (US 2013/0051585 A1) and Royal as applied to claims 1, 3-4, 6, 8, and 15 and further in view of Chamness et al. (US 2013/0243236 A1)
The teaching of Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1) and Karkkainen et al., and Royal is discussed above and incorporated herein.  This combination however does not teach reshaping including connectors to form the earpiece into a bracelet.  Chamness et al. teaches in the similar art of headphone devices that it is known to reshape such device into a form of a bracelet (figure 6) with at least the use of magnetic connectors (paragraph [0032]) to provide the capability of the device to be worn as jewelry.  It would have been obvious to one of ordinary skill in the art to incorporate this teaching into the earpiece arrangement of Kim et al., Chen and Karkkainen et al. and Royal as applied to predictably provide a way to the user to wear the hearing device as a piece of jewelry when not in use.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1),  Karkkainen et al. (US 2013/0051585 A1) and Royal as applied to claims 1, 3-4, 6, 8, and 15, and further in view of Williams et al. (US 2016/0353193 A1)
The teaching of Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1) and Karkkainen et al., and Royal is discussed above and incorporated herein.  This combination however does not teach reshaping including connectors to form the earpiece into a necklace.  Williams et al. teaches in the similar art of headphone devices that it is known to reshape such device into a form of a necklace (figures 1A, 2A with at least the use of connection element(s) (paragraphs [0035 and [0040]) to provide the capability of the device to be worn in an ornamental mode that is aesthetically pleasing appearance.  It would have been obvious to one of ordinary skill in the art to incorporate this teaching into the earpiece arrangement of Kim et al. in view of Chen, Karkkainen et al. and Royal as applied to predictably provide a way to the user to wear the hearing device in an ornamental mode that is aesthetically pleasing appearance.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   
11. 	Claims 16-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1), Abreu (US 2014/0078462 A1), Karkkainen et al. (US 2013/0051585 A1) and Royal (US 2013/0301845 A1).
Re claims 16 and 18:  Kim et al. teaches an earpiece for a left ear and an earpiece for a right ear, comprising:

(b)  a second speaker driver (4) configured to be positioned away from the first speaker driver and outside of the user’s ear canal when worn and electrically connected to the first speaker driver to reproduce a second range of frequencies of the audio signal that are above a second predetermined value which is the same as or greater than the first predetermined value using air conduction of sound (see arrangement depicted in figure 4 along with discussion that the driver (6) is for only low frequency signals with driver capable of use with all frequencies provide a much more efficient conduction of sounds, paragraphs [0057, 0061]; and
(c)    a tubing (depicted as element (5)), connecting the first and second speaker drivers.  This element is disclosed as being used to prevent the driver from falling off.  Kim et al. does not specifically teach that element is a malleable tubing that enables the first and second speaker drivers to be adjusted to fit on the user’s ear.  Chen teaches in a similar arrangement that the use of malleable tubing (in the form of flexible hollow tubes (5) are well-known for the interconnection between different speakers and thereby allowing for an adjustable fit of the speakers to the head of the user. It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such flexible tubing as taught in Chen in the arrangement of Kim et al. to predictably provide a means that insures proper placement of each speaker in relation to the head 
Re claim 17: note figure 3 of Kim et al. in which the set of earphones are used as headphones. 
Re claims 20-21:   The predetermine value range of 1kHz to 6 kHz (claim 20) or the claimed 1kHz to 2kHz (claim 21) is taught by Karkkainen et al. (see for example paragraph [0033]) for providing those signals desired for each of the bone conduction speaker and the air conduction speaker and would have been obvious to one of ordinary skill in the art to include in the arrangement of Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1) and Abreu (US 2014/0078462 A1) Karkainen and Royal as applied to encompass other frequency ranges including those as taught by Karkkainen et al. to predictably provide an alternative arrangement in which each of the air conduction speaker and the bone conduction speaker can be used to produce other frequency ranges that might be desired by a listener.  Therefor the claimed subject matter would have been obvious before the filing of the invention.
12. 	Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1), (Baek et al., cited by applicant) and Royal (US 2013/0301845)
Re claim 22:  Kim et al. teaches an earpiece for a left ear and an earpiece for a right ear, comprising:
(a) a first speaker driver (6, figure 1) configured to be positioned behind a user’s ear and on skin of the user so as to perform bone conduction via a mastoid bone (paragraph [0056]) of the user to reproduce a first range of frequencies of an audio signal that are 
(b)  a second speaker driver (4) configured to be positioned away from the first speaker driver and outside of the user’s ear canal when worn and electrically connected to the first speaker driver to reproduce a second range of frequencies of the audio signal that are above a second predetermined value which is the same as or greater than the first predetermined value using air conduction of sound (see arrangement depicted in figure 4 along with discussion that the driver (6) is for only low frequency signals with driver capable of use with all frequencies provide a much more efficient conduction of sounds, paragraphs [0057, 0061]; and
(c)    a tubing (depicted as element (5)), connecting the first and second speaker drivers.  This element is disclosed as being used to prevent the driver from falling off.  Kim et al. does not specifically teach that element is a malleable tubing that enables the first and second speaker drivers to be adjusted to fit on the user’s ear.  Chen teaches in a similar arrangement that the use of malleable tubing (in the form of flexible hollow tubes (5) are well-known for the interconnection between different speakers and thereby allowing for an adjustable fit of the speakers to the head of the user. It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such flexible tubing as taught in Chen in the arrangement of Kim et al. to predictably provide a means that insures proper placement of each speaker in relation to the head of a user.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  The combination of Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1) however does not teach as set forth in claim 22 the use of 
Re claim 23: note teaching of electrical connections in paragraph [0044] of Baek et al.
13. 	Claim 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1), (Baek et al., cited by applicant) and Royal (US 2013/0301845) as applied to claim 22-23 above, and further in view of Karkkainen et al.
Re claim 24: The teaching of Kim et al., Chen and Baek et al. and Royal as applied is discussed above and incorporated herein. This combination of references do not teach the use of a digital processor for crossover and power source as set forth in claim 24.  Karkkainen et al. teaches to use such a processor (paragraph [0041] to respectively split an audio signal into both a high frequency signal and a low frequency signal for the air conduction speaker and bone conduction speaker and a power source (paragraph [0027]) allowing the circuitry to function.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Karkkainen et al. into the arrangement of Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1), Baek et al. and Royal as combined to predictably provide a way (using the powered crossover network) to obtain both low and high frequency signals for the bone conduction of sound and the air conduction of sound. Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claims 25-26: The teaching of Kim et al., Chen, Baek et al. and Royal as applied is discussed above and incorporated herein.  This combination of references do not teach the predetermine value range of 1kHz to 6 kHz (claim 3) or the claimed 1kHz to 2kHz (claim 4).  Karkkainen et al. teaches that such ranges are well known (see for example paragraph [0033]) for providing those signals desired for each of the bone conduction speaker and the air conduction speaker.  It would have been obvious to one of ordinary skill in the art to modify the arrangement of Kim et al. (US 2008/0112581 A1) in view of Chen (US 2008/0107300 A1, Baek et al. and Royal as applied to encompass other frequency ranges including those as taught by Karkkainen et al. to predictably provide an alternative arrangement in which each of the air conduction speaker and the bone conduction speaker can be used to produce other frequency ranges that might be desired by a listener.  Therefor the claimed subject matter would have been obvious before the filing of the invention.
Response to Arguments
14. 	Applicant's arguments filed 5/10/21 have been fully considered but they are not persuasive. Applicant argues that the reference to Royal used in the rejections does not teach to superimpose Solfeggio frequencies over other audio that is being reproduced.  First none of the independent claims set forth a limitation of superimposed signals.  Additionally it is clear from paragraph [0036] that soothing sounds can be mixed with another audio signal (music) which are then provide to the earpiece to facilitate a restful sleep for the user.   
Conclusion
Carlson et al. was cited teaching that a natural sound such as ocean waves (discussed by applied reference to Royal) inherently produce sound waves in a range of 1 to 100 Hz, which range includes at least the Solfeggio frequency of 63 Hz as defined in applicant’s specification.  
16. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        5/24/21